Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claims 1-7, 16-17,19,21,24,26 and 28-36 are pending 
Claims 5, 8-9, 17, 19, 24, 26 , 28 and 30-36 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 1-4, 6-7, 16, 21 and 29 are  under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election without traverse of Group I. Claims 1-4, 6-7, 16-17, 19, 21, 24, 26, and 28-29 in their response filed on 05/24/2022 is acknowledged. 
Applicants election of compound 34 shown below encompassed by generic compound of formula IIC is acknowledged. 

    PNG
    media_image1.png
    289
    334
    media_image1.png
    Greyscale

Examination of the claims are conducted to the extent they read on the elected invention and species. Claims 5, 8-9, 17, 19, 24, 26 , 28 and 30-36 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 1-4, 6-7, 16, 21 and 29 are under examination and the requirement for restriction is made final.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/30/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This application is a National Stage Entry of International Application Number PCT/US2018/012411, which was filed on January 4, 2018 and  claims the benefit of and priority to U.S. Provisional Patent Application No. 62/442,196, filed January 4, 2017,

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims  1-4, 6-7, 16, 21 and 29 are  rejected under 35 U.S.C. 112, first paragraph,  because the specification, while being enabling for compounds 2, 4-5,9-14,16-22,24 and 31-36 in the method for reducing the PCSK9 level in a subject, does not reasonably provide enablement for reducing the PCSK9 level in a subject, with each and every compound encompassed by the compound for formula (II) , (III) and IV recited in instant claim 1.  Accordingly the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546
As stated in the MPEP 2164.01(a), "There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors include, but are not limited to:
(A)     The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

All of these factors have been considered with the most relevant ones discusses below.


Nature of the invention and the breadth of the claims:   
The invention is drawn to method for reducing the PCSK9 level in a subject, the method comprising administering to the subject an effective amount of a compound of Formula II, Ill, or IV or a pharmaceutically acceptable stereoisomer, isotope, solvate or salt thereof, with variables as defined in the claim.

    PNG
    media_image2.png
    566
    755
    media_image2.png
    Greyscale

wherein dashed bonds, independently, are present or absent; A and B are independently O, NR1, CH2, CH(RS), C(RS)2, or are absent; X is NR1; Z1' is CH2, CH(R5), C(R5)2 or is absent; Z2 is CH2, CH(R5), C(RS)2, or is absent; or wherein Z1' and Z2 together form a C:1-3 carbocyclic bridge; Ra and Rb are absent, or are independently selected from hydrogen, alkyl, hydroxyl, hydroxyalkyl, aryl, benzyl, and amino; or wherein Ra and Rb together a 5- or 6-membered cycloalkyl or heterocycloalkyl with one or more heteroatoms independently selected from O or NR1; R1 is hydrogen, alkyl, alkenyl, alkynyl aryl, benzyl, or alkylene optionally substituted with aryl; R2 is, for each occurrence, independently selected from the group consisting of hydrogen, halogen, haloalkyl, alkyl, alkoxy, alkenyl, alkynyl, cycloalkyl, cycloalkenyl, -R'- cycloalkyl, aryl, -NHR7, Het, -NHHet, -NHR7Het, -OR8, -0-aryl, -OHet, -R70R, -NR8R9, -NR8- aryl, -R7NR8R9, -R7NR8-aryl, -R7C(O)R8, -C(O)R8, -CO2R8, -R7CO2R8, -C(O)NR8R9, -C(O)aryl, - C(O)NRsaryl, -C(O)Het, -C(O)NHR7Het, -R7C(O)NR8R9, -C(S)NR8R9, -R7C(S)NR8R9, - R7(NH)NR8R9, -C(NH)NR8R9, -R7C(NH)NR8R9, -S(O)2NR8R9, -S(O)2N Rsaryl, -R7SO2NHCOR8, - R7SO2NR8R9, -R7SO2R8, -S(O)mR8, cyano, nitro, and azido; R3 is selected from the group consisting of hydrogen, halogen, haloalkyl, alkyl, alkoxy, alkenyl, alkynyl, cycloalkyl, cycloalkenyl, Het, aryl, -NHR7, -NHHet, -R7Het, -NHR7Het, -OR, __ aryl, -OHet, -R7OR8, -NR8R9, -NRB-aryl, -R7NR8R9, -R7NR8-aryl, -R7C(O)R, -C(O)R8, -C02R8, - R7C02R8, -C(O)NR8R9, -C(O)aryl, -C(O)NRsaryl, -C(O)Het, -C(O)NHR7Het, -R7C(O)NR8R9, - C(S)NR8R9, -R7C(S)NR8R9, -R7(NH)NR8R9, -C(NH)NR8R9, -R7C(NH)NR8R9, -S(O)2NR8R9, - S(O)2N Rsaryl, -R7SO2NHCOR', -R'SO2NR8R9, -R7SO2R8, -S(O)mR8, cyano, nitro, and azido; R4 is selected from the group consisting of hydrogen, halogen, haloalkyl, alkyl, alkoxy, alkenyl, alkynyl, cycloalkyl, cycloalkenyl, Het, aryl, -NHR7, -NHHet, -R7Het-NHR7Het, -OR8, -0- aryl, -OHet, -R70R8, -NR8R9, -NRB-aryl, -R7NR8R9, -R7NR8-aryl, -R7C(O)R8, -C(O)R8, -CO2R8, - R7C02R8, -C(O)NR8R9, -C(O)aryl, -C(O)NR'aryl, -C(O)Het, -C(O)NHR7Het, -R7C(O)NR8R9, - C(S)NR8R9, -R7C(S)NR8R9, -R7(NH)NR8R9, -C(NH)NR8R9, -R7C(NH)NR8R9, -S(O)2NR8R9, - S(O)2N Rsaryl, -R7SO2NHCOR8, -R7SO2NRR9, -R7SO2R8, -S(O)mR8, cyano, nitro, and azido; or, R3 and R4 together may combine to form a 4, 5, or 6 member cycloalkyl, aryl, or Het; R5 is, for each occurrence, independently selected from the group consisting of hydrogen, halogen, haloalkyl, alkyl, alkoxy, alkenyl, alkynyl, cycloalkyl, cycloalkenyl, Het, aryl, substituted aryl, -NHR7, -NHHet, -NHR7Het, oxo, -OR8, -0-aryl, -OHet, -R7OR', -NR8R9, -NRB- aryl, -R7NR8R9, -R7NR8-aryl, -R7C(O)R8, -C(O)R8, -CO2R8, -R7CO2R8, -C(O)NR8R9, -C(O)aryl, - C(O)NRsaryl, -C(0)Het, -C(O)NHR7Het, -R7C(O)NR8R9, -C(S)NR8R9, -R7C(S)NR8R9, - R7(NH)NR8R9, -C(NH)NR8R9, -R7C(NH)NR8R9, -S(O)2NR8R9, -S(O)2N R8aryl, -R7SO2NHCOR8 - R'SO2NR8R9, -R7SO2R8, -S(O)mRs, cyano, nitro, and azido; R' is independently selected from an alkyl, cycloalkyl alkenyl, cycloalkenyl and alkynyl; R8 is independently selected from the group of hydrogen, an alkyl, alkoxy, alkenyl, alkynyl, cycloalkyl, cycloalkenyl, -R7cycloalkyl, -R7OH, -R7(OR7),, and -R7NR10R" group; R9 is independently selected from the group of hydrogen, an alkyl, alkoxy, alkenyl, alkynyl, cycloalkyl, cycloalkenyl, -R7cycloalkyl, -R7OH, -R7(OR7)., and -R7NR10R" group; R10 and R11 are the same or different and are independently selected from the group of alkyl, cycloalkyl, alkenyl, cycloalkenyl, and alkynyl; m, for each occurrence, independently is 0, 1 or 2; n, for each occurrence, independently is 0, 1, 2, 3, 4, 5 or 6; w is an integer selected from 1-10; and wherein any two of R2, R3, R4 and R5, or two R5, may combine to form a 5- or 6- membered ring. 
The breadth of the claims exacerbates the complexity of the invention.  The instant breadth of the rejected claims is broad and includes numerous structurally distinct compounds having the cores recited above with numerous possible structural components for each variable of formula Ia. 
The formula contains R groups which can be many different moieties as noted above , with two of the variables Z1 and Z2  forming carboxylic bridge and Ra and Rb  at least one five- or six-membered cycloalkyl,. Heterocycloalkyl with one or more heteroatoms selected from O, NR1 where R1 is further defined with many variables. Each R variable is defined with numerous groups which include Het, aryl, cycloalkyl, cycloalkenyl etc. and include further R groups which are further defined. The claims cover compounds easily in the millions given the number of possible rings, ring systems covered by the claims' scope along with varying choices for remaining variables.  These compounds encompass molecules that widely vary in the physical and chemical properties such as size, molecular weight, acidity, basicity, and properties that are known in the art to greatly influence pharmacokinetic and pharmacodynamics parameters, not to mention the ability to productively bind to claimed biological target molecules.. Each of these compounds are claimed to be reducing PCSK9 level when administered to a patient and consequently increase low density lipoprotein receptor and decrease low density lipoprotein (LDL) . While applicant demonstrate the inhibition of PCSK9 l activity with a very  small subset of the compounds encompassed by this formulas above, specifically compounds 2, 4-5,9-14,16-22,24 and 31-36  and just compound 34 for the  increase in LDL receptors or decrease in LDL.


Relative skill of those in the art 
The relative skill of those in the art is high, at least at a masters or PhD level.

State of the prior art/Predictability or unpredictability of the art:  
The state of the prior art is such that it involves screening both in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e., which compounds treat which specific disease).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The skilled artisan would view that the synthesis of all possible variations of the compounds of formula (I) would require much experimentation. The level of predictability in the synthetic chemistry art is low given that a change of substituent, reagent, catalyst in a reaction can lead to very different reaction products and/or different regioselectivity of the reaction. This being the case, one of ordinary skill in the art would not have reasonable assurance that each possible compound claimed in the instant application would be feasible to make and use. It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be unpredictable. The pharmaceutical art is unpredictable and target compounds need to be individually assessed for viability.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity
	The instant claimed invention is highly unpredictable as discussed below:
The present claims relate to the administration of compounds of formulas II, III and IV  and their alleged  use in the method of inhibition of PCSK9 levels in a subject in addition to inhibition of LDL and increasing LDLR.  Although the discovery of such a mechanism may be an important piece of scientific knowledge, it still needs to be turned into a practical application in the form of a specified actual treatment of the pathological conditions.  As stated above, the compounds shown in the examples are not representative of the instant scope but are closer to each other than to remaining scope. The instant specification fails to disclose synthetic method or use of the representative number of compounds and encompasses thousands of compounds that the instant specification is not enabled for.

Amount of guidance/Existence of working examples: 
More importantly, applicants provide working examples for only a small subset of the species encompassed by the formula’s instantly claimed. Examples 1 and 2 shows the cytotoxicity and effect on secreted PCSK9 with just compounds 31.33.34 and 35 [00153-00156]. Only compound 34 was used to study PCSK—LDLR interaction , effect on intracellular PCSK9 protein, Effect on PCSK9 transcription etc. [00157-00188].  Example 3, Table 2 gives data from the study of few compounds which showed activity against  PCSK9. Applicants recite that “Compounds that exhibit >10% inhibition for the single point (SP) assays were active; less than  10% means either weakly active or inactive. Compound 32 is weakly active and compounds 31, 33, 34, 35 are particularly strongly active, although many  compounds tested were weakly active. For the SP assays, the higher the number, the higher the inhibition, e.g., the better the activity of the compound. Compounds  with a determined IC50 are particularly active, the IC50 values were determined via dose response curve (under the heading CRC which stands for concentration response curve aka dose response curve)”. So from the Table 2 data it is clear that there were several compounds which were tested which did not show inhibition (eg. Compound 3, 6, 24, 43-47). So 8 out of 30 compounds tested did not show activity (which equals almost 25% of the compounds tested). As such even in the miniscule representations of the compounds tested only 75% showed some activity. The numbers of compounds in the working examples are not representative of the millions of compounds encompassed by the instantly claimed formula. 
 Additionally, in terms of all the compounds encompassed by formulas instantly claimed an ordinarily skilled artisan would view that testing of these millions of compounds as requiring much experimentation, let alone testing all the compounds for clinical efficacy. 
Absence of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP 2164.

The quantity of experimentation necessary 
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, one of skill in the art would not accept the assertion that a majority of the compounds encompassed by the claims would all be effective in inhibiting PCSK9.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997). 
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable assurance of success

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims s 1-4, 6-7, 16, 21 and 29  are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Wu (US 2015/0057326) 
Instant claims are drawn to method for reducing the PCSK9 level in a subject, the method comprising administering to the subject an effective amount of the following compound 34. 

    PNG
    media_image3.png
    283
    322
    media_image3.png
    Greyscale



Wu discloses the instantly claimed compound (Table 3, compound 19i)  

    PNG
    media_image4.png
    246
    245
    media_image4.png
    Greyscale
Wu discloses administration of this compounds to human subjects (Example 6, para [0113-0016]. 
With regards to the instantly claimed limitations where in the compound reduces PCSK9 levels in a subject, both pro-protein and mature forms, inhibits secretion of PCSK9, increases LDLR and decreases LDS in the cell, these are functional limitations of the compound. Wu discloses the actual method step instantly claimed of administering the instantly claimed compound to a human subject and absence of evidence to the contrary, the functional limitations instantly claimed will inherently occur in the subject taught by Wu.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also noted that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims. 	In addition, it is also noted that “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such the instantly claimed  limitation of reduces PCSK9 levels in a subject, both pro-protein and mature forms, inhibits secretion of PCSK9, increases LDLR and decreases LDS in the cell would be present in the exact same compound  taught by Wu and would therefore elicit these effects whenever it is administered. 
Therefore the Method disclosed by Wu fully anticipates instant claims 1-4, 6-7, 16, 21 and 29  

Conclusion
Claims 1-4, 6-7, 16, 21 and 29 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629